On this appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 11, 1971, convicting him of manslaughter in the first degree, upon a guilty plea, and imposing sentence (the appeal brought up for review a denial of pretrial motions to suppress certain physical evidence, namely, a cufflink, and identification evidence), this court, on December 31, 1973, remanded the case to Criminal Term for a determination “ as to whether the improper showup identification tainted the identification or whether the identification was based solely upon the on-the-scene observations ” and ordered the appeal held in abeyance in the interim, except that it was also held that the motion to suppress the cufflink should have been granted (People v. Velez, 43 A D 2d 745). Since then Criminal Term has made a determination that the in-court identification was untainted and based upon an independent source — the victim’s observations of defendant at the time of the crime. Judgment affirmed. There is a rational basis for Criminal Term’s determination on the remand. Gulotta, P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.